 



Exhibit 10.1

AMENDMENT NO. 1 TO
HYPERION SOLUTIONS CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated as of November 10, 2003)

     WHEREAS, Hyperion Solutions Corporation (the “Corporation”) maintains the
Employee Share Purchase Plan, as amended (the “Plan”), to promote the interests
of the Corporation by providing eligible employees with the opportunity to
acquire a proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Internal Revenue Code of 1986, as amended;

     WHEREAS, pursuant to the Article of the Plan entitled “Effective Date and
Term of the Plan,” the Board of Directors of the Corporation (the “Board”) is
vested with the authority to modify certain terms of the Plan, including
extending the term of the Plan; and

     WHEREAS, the Corporation now deems it expedient to extend the term of the
Plan until May 1, 2006.

     NOW, THEREFORE, the Plan is hereby amended, effective March 1, 2005, by
deleting Paragraph B. of the Article of the Plan entitled “Effective Date and
Term of the Plan” and inserting the following as Paragraph B.:

     “B. Unless sooner terminated by the Board, the Plan shall terminate upon
the earliest of (i) May 1, 2006, (ii) the date on which all shares available for
issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan or (iii) the date on which all purchase rights are
exercised in connection with a Corporate Transaction (unless the Plan is
continued or assumed by the surviving corporation after such Corporate
Transaction). No further purchase rights shall be granted or exercised, and no
further payroll deductions shall be collected, under the Plan following its
termination.”

